DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	Rejections withdrawn in light of the amendments.  
Claim Rejections - 35 USC § 102
2.	Rejections withdrawn in light of the amendments.  
Allowable Subject Matter
3.	Claims 1-11 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While, U.S. Pat. No. 9,815,125 to Uenishi, supplied by applicant, teaches the following:
1. A method for machining a workpiece with a milling tool arranged on a rotatable spindle (Figs. 9-10, Col. 6, lines 46-67), the method comprising: 
moving the spindle relative to the workpiece (Abstract, claims 1-3) or moving the workpiece relative to the spindle along a machining path (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed limitation of “or moving the workpiece relative to the spindle along a machining path” is made optional by the terminology used in the claim because the claim does not require this limitation. Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Figs. 11A, 13C); 
rotating the spindle about a spindle axis (Figs. 9-10, Col. 6, lines 46-67, Col. 12, lines 13- Col. 13, line 27); and 
controlling a rotational speed (Figs. 9-10, Col. 6, lines 46-67, Col. 12, lines 13- Col. 13, line 27) or a phase position of the rotation of the spindle along the machining path (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed limitation of “or a phase position of the rotation of the spindle along the machining path” is made optional by the terminology used in the claim because the claim does not require this limitation. Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Col. 10, lines 5-Col. 12, line 12), 
wherein the machining path comprises linear parallel paths and the phase position of the spindle along the machining path is substantially the same in adjacent paths, the phase position being controlled by varying the rotational speed of the spindle and/or the feed rate of the spindle relative to the workpiece along the machining path (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “the machining path”, “the phase position”, etc, is made optional by the terminology used in the claim because the claim does not require these limitations to occur.  Additionally the limitations which are only required based on the claimed limitation occurring are not required by the claim; or Figs. 11A, 13C, Col. 10, lines 5-Col. 12, line 12). 
Uenishi, taken either alone or in obvious combination fails to disclose all the claimed features of applicant’s instant invention, specifically including:
A method for machining a workpiece with a milling tool arranged on a rotatable spindle, the method comprising: 
moving the spindle relative to the workpiece or moving the workpiece relative to the spindle along a machining path; 
rotating the spindle about a spindle axis; and controlling the spindle along the machining path, such that the machining path comprises linear parallel paths along the workpiece having synchronized spindle control by: 
analyzing a portion of the machining path prior to executing the portion of the machining path, the analysis determining a synchronous point along the analyzed portion of the machining path, the synchronous point being a position along the analyzed machining path where a spindle phase is to be the same as a previous spindle phase achieved along at least one of the linear parallel paths, and 
prior to reaching the synchronous point, varying the rotational speed of the spindle and/or the feed rate of the spindle relative to the workpiece along the analyzed portion of the machining path to adjust the spindle phase to be the same as the previous spindle phase at the synchronous point.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896